DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks amendments filed 2/10/22 and 3/23/22. Claims 98-102, 105-107, 109-114 and 117 are pending. Claims 98, 99, 105, 110, 111 and 117 are amended. Claims 110-114 and 117 remains withdrawn.
3. The declaration filed on 03/23/22 under 37 CFR § 1.132 by Erik Depla Ph.D. has been fully considered.
Interview
	4. The Office acknowledges the interviews of February 1, 2022 and March 21, 2022.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6a. Claims 98-102, 105-107 and 109 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789, PD date Nov. 27, 2014, of record) in view of Lo et al., (USPGNo: 20020081664, PD date June. 27, 2002) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Sznol et al. (Clin Cancer Res. 2013, Vol.19(5): 1021-34) for reasons set forth in the Office Action dated 1/25/22. 
Applicants contend that Sznol reference discloses that the interferon family of cytokines are potent inducers of B7- H1 mRNA and protein on cultured B7-H1- cells (page 2) and B7-H1 (PD L1) cell-surface protein can be induced by various inflammatory mediators, including interferon-α" (page 2). Therefore, it is argued that interferons, like PATENTAttorney Docket No. ORN-021/114384-5021Application No.: 16/075,323the IFNα2 of the instant claims, would be expected by one of ordinary skill to induce PD-L1 expression. That is, IFNα2 would be expected to lead to more PD-L1 and, as Sznol makes clear, this is deleterious.
It is the position of Applicants that one or ordinary skill would simply have no motivation to substitute Tavernier's targets with PD- L1 and, on the contrary, one of ordinary skill would be directed away from such a substitution as the use of IFNα2 would be expected to lead to more of the deleterious PD-L1 and potentially offset any benefits from making a chimeric protein with PD-L1 targeting.
In addition, Applicants contend that based on the Depla declaration a surprising result that a PD-L1-targeted mutant IFNα chimeric protein is a much more potent stimulator of conventional dendritic cells type 1 (cDC1, which are considered to have a central role in, e.g., anti-tumoral responses) than a PD-L2-targeted mutant IFNα chimeric protein, and " a PD-L1-targeted chimeric protein with mutant IFNα has a different pharmacokinetic profile compared to a PD-L2-targeted chimeric protein with mutant IFNα
Applicants arguments have been fully considered but are not deemed persuasive. Tavernier teaches targeting Her2, CD20 and PDL2. Preferably, the targeting moiety is targeting to a marker expressed on an IFN receptor-expressing cell, preferably a cell expressing IFNAR2. In one preferred embodiment, the targeting moiety is directed to a tissue-specific marker. Preferably, the tissue is a cancer tissue. The cancer can be any cancer including, but not limited to, B cell lymphoma, lung cancer, breast cancer, colorectal cancer or prostate cancer. In another preferred embodiment of Tavernier reference, the targeting moiety is directed to a marker selected from the group consisting of Her2 and CD20. In still another preferred embodiment, the targeting moiety is directed to a cell surface marker specific for viral infected cells such as, but not limited to, influenza M2 protein, LMP1 and EBV proteins). In still another embodiment, the targeting moiety is directed toward an osteoclast marker such as DC-STAMP or RANK. Indeed, it is known that IFN-β. plays an important role in bone homeostasis, regulated by RANK and IFNAR coexpressing cells. In still another embodiment, the targeting moiety is directed toward a marker specifically expressed on the surface of an immune cell type on which IFN may regulate activity and/or differentiation. The marker PDL2 specifically expressed on dendritic cells and some immune cells is an example. PDL1 and PDL2 are both ligands for the same death receptor (PD-1) (see Sznol reference). In addition, HER2 and CD20 are also well-known immunotherapeutic targets. Thus, one of ordinary skill in the art would have been motivated to target PDL1. In addition, the declaration suggests that targeting PDL1 may provide superior clearance rates versus targeting PDL2. However, this doesn’t necessarily suggest nonobviousness because it is not clear how clearance rates relate to affinity or activity. 
Further, the declaration also suggests that targeting PDL2 is a less potent stimulator of IFN signaling in cDC1 cells. However, the declaration does not specifically state why this result is evidence of nonobviousness. Again, both PDL1 and PDL2 are ligands for the same receptor and are not necessarily expressed in the same cell types as shown in their first example. Figure 2 shows that PDL2 expression is much more restricted on Hek293T cells (human embryonic kidney cells). But, the literature already recognizes that PDL2 expression is predominantly restricted to APCs so it would be expected that PDL2 would have less expression in kidney cells. Therefore, the declaration does not show objective evidence of nonobviousness.  

Conclusion
	7. Claims 98-102, 105-107 and 109 are rejected. 
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645